ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
As the evidence is understood, two peace officers, possessed of a search warrant, went to the home of the appellant and his wife and searched the premises. At the time of the arrival of the officers, the appellant and his wife were sitting out in the yard. The wife went hurriedly into the house, and shortly thereafter the officers observed whisky pouring out of the house and on the ground. About half a pint of whisky was recovered. The officers expressed the opinion that the amount of whisky upon the ground *194was a half gallon. The officers proceeded to a potato patch estimated to be about forty feet from the appellant’s house. There was a path leading from the appellant’s house to the potato patch. The officers followed the path to the point at which the jars were found. In the potato patch the officers found four half-gallon fruit jars, each of which was filled with a liquid which the officers took to be whisky. Neither of the officers opened the jars but took it for granted that they contained whisky.
On cross-examination, apparently in reply to a question by the appellant’s counsel, Officer Bradley testified: “I did not open up the whisky, but know it was whisky because the defendant said it was whisky.”
Neither appellant nor his wife testified, but by circumstances undertook to advance the theory that the jars and their contents were not upon the premises under the control of the appellant. There was testimony that the path went further than .to the potato patch. The evidence is deemed sufficient to justify the conclusion of the jury that the whisky was found upon the premises under the control of the appellant.
Article 393, C. C. P., 1925, reads as fdllows: “When the indictment is ready to be presented, the grand jury shall go in a body into open court, and, through their foreman, deliver the indictment to the judge of the court. At least nine members of the grand jury must be present on such occasion.”
It appears from the record that the grand jury came into open court and presented an indictment in the following language: “Be it remembered on this the 25th day of June 1932 there appeared the Grand Jury in open court, a quorum thereof being present, and through their foreman presented into open court the following felony indictments which was by the Court received and the. Clerk ordered to issue proper process thereon as follows, to-wit: ― vs ― No. 2690-B, The State of Texas vs ________ Poss. Int. L.”
As understood, such entry appearing upon the minutes is sufficient. See Malloy v. State, 35 Texas Crim. Rep., 389, and cases cited, wherein it appears that the nature and name of the offense is not essential.
There was no error in refusing to instruct a verdict of not guilty; nor does the overruling of the motion for new trial present any matter which would justify this court in overturning the verdict.
The law is well settled that when a juror, on his voir dire examination, fails to give correct information with reference to whether he was a householder in the county or freeholder *195'in the state will not require or authorize a reversal of the judgment unless it appears that injury to the accused resulted from the action of the juror. See Williamson v. State, 36 S. W., 444; Mays v. State, 37 S. W., 721; Watson v. State, 82 Texas Crim. Rep., 462; Ames v. State, 102 Texas Crim. Rep., 190; Schuster v. La Londe et al., 57 Texas Rep., 28; Squyres v. State, 92 Texas Crim. Rep., 160, see page 167. The only basis for the claim of injury perceived in the examination of the record is the fact that the juror in question constantly voted for a conviction. The testimony on the motion for new trial has been examined in detail, and the foregoing is the sole matter upon which the assumption of injury could be based. The same criticism might be made of the other jurors who proceeded in the same manner; that is to say, it appears that the jury at one time was six for a conviction and six for an acquittal. Those who were for an acquittal finally came over and made the verdict unanimous. The juror against whom the complaint is directed was one of those who steadfastly contended that a conviction should result.
The motion for rehearing is overruled.

Overruled.